Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 9 and 10 are amended, claims 7, 8 and 15-20 are canceled, and claims 1-6 and 9-14 are pending.

Pending claims 1-6 and 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Nagahara et al. (EP 3 103 649 A1) teaches a heat sensitive recoding material comprising a support {meets the claimed substrate}, an undercoat layer {meets the claimed base coat} on the support and a thermosensitive recording layer {meets the thermally responsive layer} on the undercoat layer.  Nagahara teaches the undercoat layer comprises a water insoluble resin binder which meets the claimed non-water soluble binder.  Nagahara teaches the support can be a groundwood free paper.  Since the paper support of Nagahara is not a synthetic paper and this paper support is not a resin coated paper, it is interpreted that the paper support of Nagahara Is biodegradable and soluble in water because paper in general is plant based and plant materials are biodegradable.  Nagahara teaches the undercoat layer further comprises organic hollow particles in an amount of 1-18 wt%.  However.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
February 24, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785